       Case 2:19-cv-01192-KWR-KK Document 12 Filed 06/23/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JUAN FRANCISCO-SILVESTRE,

       Petitioner,

v.                                                          Civ. No. 19-1192 KWR/KK
                                                            (Cr. No. 19-1145-KWR-KK)
UNITED STATES OF AMERICA,

       Respondent.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition that United States Magistrate Judge Kirtan Khalsa filed in this matter on June 3, 2020.

(Doc. 11.) The parties have not filed any objections, and the time for doing so has expired. The

Tenth Circuit has held that “a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1060

(10th Cir. 1996). The parties’ failure to timely object to the Magistrate Judge’s Proposed Findings

and Recommended Disposition waives appellate review of both factual and legal questions. In re

Key Energy Res. Inc., 230 F.3d 1197, 1199–1200 (10th Cir. 2000); One Parcel of Real Property,

73 F.3d at 1059.

       IT IS THEREFORE ORDERED as follows:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

11) are ADOPTED; and
      Case 2:19-cv-01192-KWR-KK Document 12 Filed 06/23/20 Page 2 of 2



      2.     Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (Doc. 1) is DENIED, and this case is DISMISSED

WITH PREJUDICE.

      IT IS SO ORDERED.
